The Court (per Curiam) in modifying the order and *560affirming it as modified, wrote as follows: The orders, when modified as hereinafter directed, may be sustained under the General Banking Act of the State of New York, Laws 1882, Chap. 409 (See Chap. 10 of said Act). The provision directing the Union Dime Savings- Insti-. tution to open a new account as a deposit to the credit of this action under its usual by-laws and regulations, etc., should be stricken out, and in place thereof the said Savings Institution sho.uld be required to deposit the fund in court according to the usual practice in such cases. As thus modified the orders- should be affirmed without costs to either party on this appeal.